                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA §
                                            §
v.       §       No.           4:20-CR-
                                            § Judge
PETER XIE (01) §

                                    FACTUAL BASIS

       It is hereby stipulated and agreed by Defendant Peter Xie (Xie) that the following

facts are true and correct:

        1. On or about August 6, 2018, in the Eastern District of Texas, Xie attempted

to ship two elephant (Elephantidae) ivory snuff bottles, each in its own separate package,

and each addressed to separate locations in the Republic of China.

       2. Both packages were falsely labeled to describe their contents as glass snuff

bottle and snuff bottle respectively, and they listed a fraudulent individual, to-wit:

 Jason Yun” as the shipper and a fraudulent address, to-wit: 1528 Vera Cruz Drive

Plano, TX 75704” as the shipper s address, in violation of 16 U.S.C. § 3372(d)(2).

        3. Xie, in the exercise of due care, should have known that federal law

prohibits the creation of a false label for any wildlife intended to be transported in foreign

commerce.


        4. Additionally, Xie attempted to ship said packages when neither package

contained the documentation required by the Convention of International Trade in




Xie - Factual Basis
Page 1 of 2
Endangered Species of Wild Fauna and Flora (CITES) and Title 50 CFR, Section 23.1(a)

in violation of 16U.S.C. §§1538(c)(l) and 1540(b)(1).

              SIGNATURE AND ACKNOWLEDGMENT BY DEFENDANT

      I have read this Factual Basis and have discussed it with my attorney. I fully
understand the contents of this Factual Basis and agree without reservation that it
accurately describes my acts.



Dated:
                                         PETER XIE
                                         Defendant



SIGNATURE AND ACKNOWLEDGMENT BY ATTORNEY FOR DEFENDANT

       I have read this Factual Basis and the Information and have reviewed them with
my client. Based upon my discussions with my client, I am satisfied that my client fully
understands the Factual Basis.
                                                  l



                                         JOS UA S. MILAM
                                         Mtorney for Defendant




Xie - Factual Basis
Page 2 of 2
